 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Johnson Company, d/b/a Howard JohnsonDistribution Center and Dallas General Drivers,Warehousemen and Helpers Local 745, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica. Case 16-CA-8643July 9, 1980DECISION AND ORDERBy MEMBERS JENKINS, PENEE.IO, ANDTRUESDAI.EOn March 18, 1980, Administrative Law JudgeJay R. Pollack issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Howard John-son Company, d/b/a Howard Johnson DistributionCenter, Arlington, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.'i We have provided in our new notice language which conforms topar. 2(a) (lf Ihe Administrative Law Judge' recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organization250 NLRB No. 71To form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL. NOT fail to grant or withholdwage increases to employees in order to dis-courage membership in or activities on behalfof Dallas General Drivers, Warehousemen andHelpers Local 745, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, or any otherlabor organization.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WlIlt. adjust and pay retroactively thewage rates of the drivers and warehousemenemployed at our Arlington, Texas, distributioncenter by conforming such rates to thosewhich would have otherwise been put in effectin April 1979.HOWARD JOHNSON COMPANY, D/B/AHOWARD JOHNSON DISTRIBUTIONCENTERDECISIONSTATI'MEI NT OF THI- CASEJAY R. POI I.ACK, Administrative Law Judge: The pro-ceeding was heard before me in Forth Worth, Texas, onJanuary 15, 1980. The complaint, which issued on Sep-tember 6, 1979, was based upon a charge filed by DallasGeneral Drivers, Warehousemen and Helpers Local 745,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, here-inafter the Union, on August 8, 1979. The sole issueraised by the pleadings relates to whether Howard John-son Company, d/b/a Howard Johnson DistributionCenter, Respondent herein, violated Section 8(a)(3) and(1) of the National Labor Relations Act, as amended, byfailing and refusing to grant wage increases in April 1979to its drivers and warehousemen, pursuant to its estab-lished practices. The parties were permitted, during thehearing, to introduce relevant evidence, examine andcross-examine witnesses and argue orally. Post-trial briefshave been received from the General Counsel and Re-spondent which have been duly considered.Upon the entire record made in this proceeding, in-cluding my observation of each witness as he testified onthe stand, I hereby make the following:492 HOWARD J()HNSON I)IST-RIHIB TI)N (TNI FRFINI)IN(,S OI F (II. JURISDI)I( II)NRespondent, a Maryland corporation with officers lo-cated throughout the United States, is engaged in the op-eration of a distribution center in Arlington, Texas, theonly facility involved herein. During the 12 months priorto this proceeding, Respondent sold and shipped foodproducts valued in excess of S50,0(X) directly to custom-ers located outside the State of Texas.The complaint alleges. the answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. 'I'HI IABOR ORGANIZATION INVOI Vtl)The complaint alleges and the answer denies that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act. No evidence was offered on thisissue. However, I take judicial notice of the Board's de-cision in The Howard Johnson Company d/b/a HowardJohnson Distribution Center, 242 NLRB 1284 (1979).involving the certification of the Union as the exclusivebargaining representative of the employees herein in-volved.' Based upon the Board's resolution of this sameissue between the same parties, I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.ill. THF. A I.I.LGt I) UNFAIR l.ABOR PRACI'ICI:SThe complaint alleges that Respondent violated Sec-tion 8(a)(3) and (1) of the Act in April 1979, by failingand refusing to follow its past practice of granting wageincreases to its drivers and warehousemen employed atRespondent's Arlington, Texas. distribution center. Re-spondent denies that it had any such practice of grantingwage increases and further denies that it engaged in anyunfair labor practices.In April 1978, several employees at Respondent's Ar-lington, Texas, distribution center visited the union halland began an organizational drive. On August 7, 1978, anelection was conducted pursuant to a Stipulation for Cer-tification Upon Consent Election. The tally was nine for,and none against, the Union; there were no challengedballots. Respondent filed objections to the election andthe Regional Director for Region 16 issued a report rec-ommending dismissal of the objections. On June 19,1979, the Board issued its Decision of Certification ofRepresentative overruling the objections to the election.2Complaint issued against Respondent in Case 16-CA-8628, alleging that Respondent has failed and refused tobargain in good faith with the Union in the unit hereininvolved. At the time of the instant hearing, that casewas pending before the Board on the General Counsel'sMotion for Summary Judgment."i Pursuant to Rule 2(11 ,r the rFederal Rules of E'idence. I am tlikingjudicial notice of Ihe Board'\ Decision upon m)y i)11 mioiion2 242 NLRH No 181: Respondenl moved for consolidation of the proceedings iln Case 16iCA 8628 With Ihe illslanl proceedillgs Prior to the inn le hearilng. IheDeputy Chief Adminiltrall ae [.a Judge denied said milltilllThe General Counsel contends that since 1974, Re-spondent has maintained a policy of granting wage in-creases to its driver and warehouse employees eachApril Respondent argues that the evidence fails to showthat it had any such past practiceIn support of his case, the General Counsel offered thetestimony of two employees from Respondent's Arling-ton facility. Driver Donald Mahaffey testified that he hasworked for Respondent over II years and has received awage increase each April ending with April 1978.4Ma-haffey did not receive a wage increase in 1979. Accord-ing to the uncontradicted testimony of Mahaffey, whichI credit, he asked Kenneth Schultz. Respondent's ware-house manager, if Schultz knew anything about the wageincreases and Schultz answered that he did not. Mahaffeysubsequently, on behalf of the employees, sent a letter toA. A. Stambaugh, Respondent's executive vice presidentin Massachusetts, which, inter aliu, charged that Re-spondent had withheld annual pay increases from em-ployees because they had voted for representation by theUnion. On August 7, 1979. Stambaugh wrote Mahaffeystating that these matters were the subject of proceedingspending before the Board and could not be commentedon. Respondent did not call Schultz. Stambaugh, or anyother witness to testify.Warehousemen Terry Lee Miller testified. withoutcontradiction, that when he was hired in the spring of1978, he was told by Schultz that he would receive araise at the end of 90 days and a raise once every year inApril.- According to Miller, whose testimony I credit,Schultz stated that the reason for giving raises once ayear was to preclude employees from "bugging manage-ment" about their raises. Thus, Schultz told Miller that,rather than give raises on an irregular basis, Respondenthad a policy of giving raises once a year, in April.In December 1978. Miller questioned Schultz about hisforthcoming April raise and was told that "since you allchose to go the way you did, it has been taken out of myhands." At the end of April 1979, Miller again askedSchultz about his raise and was told "we both knowwhat happened to your raise." On two other occasionsSchultz, in answer to Miller's questions about the raise,simply stated that he could not discuss the matter. Millerreceived a raise in 1978, after he had worked for Re-spondent some 120 days but did not receive a raise inApril 1979.Aside from the "90-day raise" granted Miller in 1978,no employee of Respondent received a raise after April1978. On July 3, Michael Kline, union business repre-sentative. wrote Respondent's vice president of employee' Fhe parties slipulalcd that Mahaffel began hi, empllmentl s.ilh Re-spolldellt in April 1968, ianid recci .1ed i .lagc Iticreate Cah April Ihereaf-Icr until calendar year 1975 Iii its poi .-lrlal briefr Rtespodeilt l ntenlllithat M;h;,afrey' r;,ises ,,la, have beeh due to the illtnlers.lr l date of thiseniploymenlt riather than dule to i aii Lmpaisy polic There Is no exs-deice it) support such coilenCIllont; Responldent argues ill itl po-tri l brief Ihalia Ihe promise if aii AprilsWage increase to Miller. mla, ia uli heltl bacd l thl e a lllllersiar dalr ofhis emnploymenl rather Ihalli on i policr of planllt ide ra;lses In Apriltlased on the entire reclord. nd p.iricllrl Ihr the admlsolll made hySchull. , such a.rgun lenl is ril cleed493 I)4'ISI)()NS ()F NAI I()NA I ABO()R REI.ATI()NS It()ARI)relations and requested that Respondent grant the wageincreases pursuant to past policy.I find that the record establishes that Respondent hada past practice of granting its drivers and warehousemen.at the Arlington facility, a wage increase each April.IV. CON(I USIONSIt is undisputed that an employer may not withholdwages or benefits in order to influence employees duringthe post-election period, prior to certification of the bar-gaining representaive. Wells Fargo Alarm Services, 224NLRB 1111 (1976); Modesto Convalescent Hospital, 235NLRB 1059 (1978); Liberty Nursing Homes, Inc., 236NLRB 456 (1978); St. Elizabeth Community Ilo.pital, 240NLRB 937 (1979). In such circumstances, the employer'slegal duty is to proceed as he would have done had theUnion not been on the scene. See The Catholic MedicalCenter of Brooklyn and Queens, Inc., et al., 236 NLRB497 (1978); Stumf Motor Company, Inc., 208 NLRB 431,433 (1974).;In the instant case I have found that Respondent with-held wage increases from its driver and warehouse em-ployees who had chosen the Union as their bargainingrepresentative under circumstances where the employeesotherwise would have been granted the raises under Re-spondent's established business practice.Respondent, in its brief in support of its motion forconsolidation, contends that it was faced with a "Catch-22" situation; grant a unilateral wage increase and beheld in violation of Section 8(a)(5) and (1)7or refuse togrant the increase and be held in violation of Section8(a)(3) and (1). Respondent argues that the only alterna-tive to this legal dilemma would be to bargain with theUnion over the increase. Respondent further argues thatto do so would require it to give up its right to test theBoard's certification of June 19, 1979.This argument is laden with fallacies. In April, whenthe raises were due, the Union had not yet been certified,Respondent was only prevented from taking actionswhich would constitute a "change" from past practice.Contrary to its assertions, Respondent was at liberty tofollow its past practice during the campaign (until certifi-cation issued). Under Wells Fargo, supra, there wouldhave been no violation for Respondent to grant the wageincrease, during the campaign. Nor would Respondenthave violated Section 8(a)(5) and (1) under Allis Cham-bers. supra, as the election results were still pending andthe Union had not yet been certified as the exclusive bar-gaining representative. Moreover, after the certificationissued the Union requested that Respondent grant thewage increases. Again, Respondent could have grantedthe wage increases without violating the Act. Finally, itshould be noted, Respondent's "right" to test the certifi-cation is in actuality a refusal to bargain in order ton Though there are certain exceptiols to this rule, Ihey are not applica-ble in the instarlt case See Curter L uhorloril,. 1,l,.. 221 Nl RB 161(1975)7 ReCpondenl cites ..I/Hi (Ch,,lber Corporu/ran, 237 NtI.Rt 291) (1978);Winn-Dixie Slorn;, Inc.. 243 NLI.R1 No 151 (1979): and .alron Broth'rnCompany. 245 NLRB No. S (1979), for Ilis proposition These cases il-vollve unilalteral challges nmladc pursilalt to past practices withoul hargaill-Ing with the exclusive bargaining represcnltlive. I do not hbelicse theystand foir the propositi, four "hichl they %Vere cited by Respoldent.obtain review by a United States Court of Appeals.Thus, Respondent tested the certification at the risk ofbeing held in violation of Section 8(a)(5) and (1). Thereis no "right" to delay bargaining until the certificationhas been enforced by the courts. Respondent, even afterissuance of the certification, would not have increased itsliability, under the Act, by following its past practice ofgranting wage increases. The legality of the wage in-crease would raise or fall upon the court's enforcementor denial of enforcement of the refusal to bargain casetesting the certification.Under the circumstances of this case, I find Respond-ent violated Section 8(a)(3) and (1) of the Act by with-holding the April 1979 wage increases from its driverand warehouse employees who had chosen the Union astheir representative under circumstances where the em-ployees otherwise would have been granted the raisesunder Respondent's usual business practice. This findingis buttressed by the admissions made by Warehouse Man-ager Schultz that "since you all chose to go the way youdid, it has been taken out of my hands" and "weknow what happened to your raises." The only conclu-sion to be drawn, from the withholding of the wage in-creases and Schultz' statements, is that Respondent in-tended to punish its employees because they voted forthe Union.V. '1111HE REMl I)having found that Respondent has engaged in certainunfair labor practices, 1 shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Therefore,it is recommended that Respondent increase the wagerates of its drivers and warehousemen employed in itsArlington, Texas, distribution center retroactive to April1979, with interest thereto to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).CONCLUSIONS OI1 LAWI. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By failing to grant or by withholding the April 1979wage increases to its drivers and warehousemen em-ployed in its Arlington, Texas, distribution center, whichincreases would otherwise have been granted pursuant toRespondent's normal business practice, Respondent inter-fered with its employees in the exercise of rights guaran-teed in Section 7 of the Act, and discouraged member-ship in a labor organization, in violation of Section8(a)( ) and (3) of the Act.4. The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.494 H()OWARI) JOHNSON DISTRIFUTI()N CENIERUpon the basis of the fioregoing findings of fact, con-clusions of laxw, and the entire record,mand pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER!'The Respondent, Howard Johnson Company d/h/aHoward Johnson Distribution Center, Arlington, Texas,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to grant and withholding the wage in-creases to its drivers and warehousemen employed in itsArlington, Texas, distribution center, which increasessaid employees would otherwise have been granted inApril 1979, pursuant to Respondent's past business prac-tice.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights granted to them by Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:" Respondent's unopposed motion to correct the transcript is herebygranted and added to the record as GC. Exh. 6.9 All outstanding motions inconsistent with this recommended Orderhereby are denied In the event no exceptions are filed as provided bySec 102 46 of the Rules and Regulations of the National Labor RelationsBoard, the findings. conclusions, and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.(a) Forthwith adjust and pay retroactively the wagerates of the drivers and warehousemen employed at thefacility involved herein, by conforming such rates tothose which would have otherwise been put in effect inApril 1979, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at its place of business in Alington, Texas,copies of the attached notice marked "Appendix."'°Copies of said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.i' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "495